 



Exhibit 10.106
November 15, 2007
[Name of Director]
[Address of Director]
Dear [Name of Director]:
The purpose of this letter agreement (the “Agreement”) is to set forth certain
contractual obligations of the parties with respect to positive space travel
benefits to be provided to you as a member of the Board of Directors (the
“Board”) of US Airways Group, Inc. (the “Company”).
Directors Travel Program
So long as you continue to serve as a member of the Board (a “Director”), you,
your spouse or authorized domestic partner, and your dependent children will be
eligible to participate in the Positive Space Pleasure Travel Program for
Members of the Board of Directors, as that program exists from time to time, or
any similar travel program for Directors sponsored by the Company (the
“Directors Travel Program”). The benefits provided under the Directors Travel
Program are subject to the terms and conditions set forth in the official
program document, a copy of which is attached hereto and is incorporated into
this Agreement. Except as set forth under “Director Resignation” and
“Obligations of Successors” below, your eligibility to participate in the
Directors Travel Program will cease, and all travel must be completed, as of the
date that you no longer are serving as a Director.
Director Resignation
Upon your separation from service from the Board while in good standing, you,
your spouse or authorized domestic partner, and your dependent children will
remain eligible to participate in the Directors Travel Program, as described
above, (a) for a period of five years if you served as a Director for at least
two years, or (b) for your lifetime if you served as a Director for at least
seven years; provided that no tax gross up will be provided for program
benefits. Your right to post-separation travel benefits, as set forth in this
Agreement, is not subject to liquidation or exchange for another benefit. In
addition, the amount of post-separation travel benefits provided to you, your
spouse or authorized domestic partner, and your dependent children during a
given taxable year may not affect the travel benefits to be provided, if any,
during any other taxable year.

 



--------------------------------------------------------------------------------



 



You, your spouse or authorized domestic partner, and your dependent children
will become ineligible to participate in the Directors Travel Program, and you,
your spouse or authorized domestic partner, and your dependent children will
forfeit the right to all benefits thereunder, if any of you becomes an employee,
director, 10 or more percent stockholder of, or partner in, or, without the
written consent of the Company’s chief executive officer, a consultant to, any
airline or company which intends to form an airline that operates or proposes to
operate jet aircraft to carry passengers in United States domestic
transportation (a “Prohibited Entity”). Eligibility to participate in the
Directors Travel Program will be reinstated at such time as your, your spouse’s
or domestic partner’s, or you dependent children’s employment or relationship
with the Prohibited Entity is terminated.
Obligations of Successors
Upon the occurrence of any Transaction (as defined below), any successor to the
Company or US Airways, Inc. (“US Airways”) or their assets shall be obligated to
continue the benefits to be provided pursuant to the section “Director
Resignation” above. Such benefits shall be provided across the successor’s
combined airline system, and in the successor’s flight club(s) and at the
highest status level of the successor’s frequent flyer program following the
Transaction.
The Company shall not consummate any Transaction unless any successor to the
Company or US Airways or their assets has entered into a written agreement for
the benefit of the Directors pursuant to which it has expressly assumed the
performance of the obligations described in the preceding paragraph.
For purposes of this letter agreement, a “Transaction” means the occurrence of
any of the following:

  (a)   within any 12-month period, the individuals who constitute the Board at
the beginning of such period (the “Incumbent Board”) cease for any reason to
constitute at least a majority of the Board; provided, however, that any
individual becoming a director subsequent to the effective date of this
Agreement whose election, or nomination for election by the Company’s
stockholders, was approved by a vote of at least two-thirds of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board; or     (b)   any individual,
entity or group (within the meaning of Section 13(d)(3) or 14(d)(2) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), other than the
Company or US Airways, acquires (directly or indirectly) the beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of more than 50% of the combined voting power of the then outstanding voting
securities of the

-2-



--------------------------------------------------------------------------------



 



      Company or US Airways entitled to vote generally in the election of
directors (“Voting Power”); or     (c)   the Company or US Airways shall
consummate a merger, consolidation or reorganization of the Company or US
Airways or any other similar transaction or series of related transactions
(collectively, a “Merger Transaction”) other than (A) a Merger Transaction in
which the voting securities of the Company or US Airways outstanding immediately
prior thereto become (by operation of law), or are converted into or exchanged
for, voting securities of the surviving corporation or its parent corporation
immediately after such Merger Transaction that are owned by the same person or
entity or persons or entities as immediately prior thereto and possess at least
50% of the Voting Power held by the voting securities of the surviving
corporation or its parent corporation, or (B) a Merger Transaction effected to
implement a recapitalization of the Company or US Airways (or similar
transaction) in which no person (excluding the Company or US Airways or any
person who held more than 50% of the Voting Power immediately prior to such
Transaction) acquires more than 50% of the Voting Power; or     (d)   the
Company or US Airways shall sell or otherwise dispose of, or consummate a
transaction or series of related transactions providing for the sale or other
disposition of, all or substantially all of the stock or assets of US Airways or
shall enter into a plan for the complete liquidation of either the Company or US
Airways.

Miscellaneous
This Agreement constitutes the entire agreement between you and the Company
regarding travel benefits and is the complete, final, and exclusive embodiment
of our agreement with regard to this subject matter, and it supersedes any other
agreements or promises made to you by the Company, whether oral, written or
implied, regarding travel benefits. The Agreement is entered into without
reliance on any promise or representation other than those expressly contained
herein.
This Agreement shall be governed by and construed under the laws of the State of
Delaware in all respects as such laws are applied to agreements among Delaware
residents entered into and performed entirely within Delaware.
This Agreement shall inure to the benefit of, and be binding upon the Company
and its successors and assigns, including without limitation, any person or
entity that may hereafter acquire or succeed to all or substantially all of the
business or assets of the Company or US Airways by any means whether direct or
indirect, by purchase, merger, consolidation or otherwise, other than in the
vent of a liquidation of the Company or US

-3-



--------------------------------------------------------------------------------



 



Airways. This Agreement and the benefits and obligations hereunder may not be
assigned by you.
If you are in agreement with the terms of this Agreement, please execute the
enclosed copy hereof and return it to the Company, whereupon this letter
agreement will become a binding obligation of the parties hereto.
Sincerely,
US AIRWAYS GROUP, INC.

         
By:
       
 
 
 
   
Name:
       
 
 
 
   
Title:
       
 
 
 
   
 
        ACKNOWLEDGED AND AGREED TO:    
 
                [Name of Director]    

-4-